DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/26/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,199,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations, for example:  
present claimed invention 
U.S. Patent No. 11,199,303
Comments 
Claim 16. “ A lighting apparatus including a plurality of modules, each of which includes: a light source unit of emitting light; a first reflection unit of reflecting the light incident from the light source unit to discharge the reflected light outside the first reflection unit; a second reflection unit rotatably mounted between the light source unit and the first reflection unit to reflect light and configured for allowing the light emitted by the light source unit to move to the first reflection unit or blocking the light such that the light is not moved to the first reflection unit and reflecting the light at a position different from the first reflection unit to discharge the light outside the second reflection unit depending on a rotational position of the second reflection unit; and a driving unit connected to the second reflection unit and configured of adjusting the rotational position of the second reflection unit, wherein the second reflection unit is mounted to be rotatable in an axis, wherein a first side of the second reflection unit configured for reflecting light with the first reflection unit is provided at a first side of the axis, wherein a second side of the second reflection unit configured for reflecting light while blocking light moving to the first reflection unit is provided at a second side of the axis, wherein the first reflection unit is formed to have a curvature, wherein the first side of the second reflection unit is formed to have a curvature identical to the curvature of the first reflection unit, the first side of the second reflection unit forming a curved surface with the first reflection unit while the first side of the second reflection unit is located to face outside, and wherein the plurality of driving units of the plurality of modules are connected to each DB1/ 132968397.13 of 4PATENTApplication No. 17/525,625 Attorney Docket No. 068949-6195-US02other via a connection unit such that rotational positions of the second reflection units are simultaneously adjusted when one of the plurality of driving units is operated.” 
Claim. 1 “A lighting apparatus including: a light source unit of emitting light; a first reflection unit of reflecting light incident from the light source unit to discharge the reflected light outside the first reflection unit; a second reflection unit rotatably mounted between the light source unit and the first reflection unit to reflect light and configured for allowing light emitted by the light source unit to move to the first reflection unit or blocking the light such that the light is not moved to the first reflection unit and for reflecting the light at a position different from the first reflection unit to discharge the light outside depending on a rotational position of the second reflection unit; and a driving unit connected to the second reflection unit and configured of adjusting the rotational position of the second reflection unit, wherein the second reflection unit is mounted to be rotatable in an axis, wherein a first side of the second reflection unit configured for reflecting light with the first reflection unit is provided at a first side of the axis, wherein a second side of the second reflection unit configured for reflecting light while blocking light moving to the first reflection unit is provided at a second side of the axis, wherein the first reflection unit is formed to have a curvature, and wherein the first side of the second reflection unit is formed to have a curvature identical to the curvature of the first reflection unit, the first side of the second reflection unit forming a parabola with the first reflection unit while the first side of the second reflection unit is located to face outside.”
Claim 16 of APP’625 fails to discloses:
the first side of the second reflection unit forming a parabola with the first reflection unit while the first side of the second reflection unit is located to face outside.



Allowable Subject Matter
1.         Claims 16-19 are allowed.
2.         The following is an examiner’s statement of reasons for allowance: the claims are allowable due to the Applicant amending the independent claim 16, and a persuasive argument by the applicant (Remarks/Arguments dated 09/26/2022, pgs. 5-9). Specifically, arguments regarding the difference between the prior arts and the limitation “the second reflection unit is mounted to be rotatable in an axis, wherein a first side of the second reflection unit configured for reflecting light with the first reflection unit is provided at a first side of the axis, wherein a second side of the second reflection unit configured for reflecting light while blocking light moving to the first reflection unit is provided at a second side of the axis, wherein the first reflection unit is formed to have a curvature, wherein the first side of the second reflection unit is formed to have a curvature identical to the curvature of the first reflection unit, the first side of the second reflection unit forming a curved surface with the first reflection unit while the first side of the second reflection unit is located to face outside,” as recited in claim 16. 
Dependent claims 17-19 are allowed by virtue of their dependency from allowed claim  16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875